170 Conn. 442 (1976)
ELLEN M. BYRNE ET AL.
v.
URA DONALD TRICE
Supreme Court of Connecticut.
Argued March 3, 1976.
Decision released March 23, 1976.
HOUSE, C. J., LOISELLE, BOGDANSKI, LONGO and BARBER, JS.
Mary V. McCarthy, for the appellant (named plaintiff).
Joseph F. Skelley, Jr., with whom, on the brief, was Joel J. Rottner, for the appellee (defendant).
PER CURIAM.
The plaintiff has appealed from the judgment rendered on a jury verdict for the defendant in a negligence action arising from an intersection collision between the plaintiff's automobile and a truck operated by the defendant. The principal issues decided by the verdict were the claims of negligence on the part of the plaintiff and the defendant's claims of contributory negligence pleaded by way of special defense. Counsel for the named plaintiff on the appeal was not trial counsel and the appeal can best be categorized as a valiant but futile effort to retry the case in this court, pressing claims never presented to the trial court, claims of error in rulings to which no objection was raised at the trial and claims of error in the court's charge to which no exceptions were taken and as to which no requests to charge were filed. No novel *443 principles of law or appellate procedure are involved and to discuss seriatim the plaintiff's numerous groundless claims of error would serve no good purpose.
There is no error.